Citation Nr: 0916774	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  00-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the right (major) 
forearm, involving Muscle Group VII, currently evaluated as 
10 percent disabling.

2.  Entitlement to a compensable  disability rating for 
residuals of a shell fragment wound of the abdomen, involving 
Muscle Group XIX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and L.C.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active military service from March 1969 to 
February 1971.  He received the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in relevant part, granted a 10 
percent rating for residuals of a shell fragment wound to the 
right (major) forearm, involving Muscle Group VII; and denied 
a compensable rating for residuals of a shell fragment wound 
to the abdomen, involving Muscle Group XIX.

In a July 2005 decision, the Board, in pertinent part, denied 
an increased evaluation for residuals of a shell fragment 
wound to the right (major forearm), and a compensable 
evaluation for residuals of a shell fragment would to the 
abdomen.  The Veteran appealed that part of the Board's July 
2005 decision to the Court of Appeals for Veterans Claims 
(Court).  The Court, in a March 2006 Order, vacated that part 
of the Board's July 2005 decision and remanded the claims to 
the Board for compliance with the March 2006 Joint Motion for 
Partial Remand.

More recently, the case was before the Board in September 
2006, wherein the Board again denied the benefits sought on 
appeal.  The Veteran again appealed the Board's September 
2006 decision to the Court.  In December 2008, his 
representative and VA's Office of General Counsel - 
representing the Secretary of VA, filed a Joint Motion 
requesting that the Court vacate the Board's decision in 
relevant part and remand the case for readjudication in 
compliance with directives specified.  The Court issued an 
order in January 2009, granting the Joint Motion, and 
returned the case to the Board.

Unfortunately, in order to comply with the Joint Motion, 
further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claims of 
entitlement to increased disability ratings.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In the December 2008 Joint Motion to Vacate and Remand, as 
granted by the Court's January 2009 Order, the parties found 
that the Board failed to ensure that the VA examination 
obtained by the RO in April 2004 adequately assessed the 
nature and severity of the Veteran's service-connected 
residuals of shell fragment wounds of the right forearm and 
residuals of shell fragment wounds of the abdomen.  In 
particular, the Joint Motion found that the April 2004 VA 
examiner did not review the Veteran's claims file, including 
any relevant VA treatment records, or assess his service-
connected residuals of shell fragment wounds of the right 
forearm, involving Muscle Group VII, and service-connected 
residuals of shell fragment wounds of the abdomen, involving 
Muscle Group XIX, in accordance with the relevant rating 
criteria.  The Joint Motion points out that the VA examiner 
failed to identify the affected Muscle Groups, discuss the 
presence of metallic fragments, or consider the Veteran's 
functional impairment as a result of his service-connected 
residuals of shell fragment wounds of the right forearm and 
abdomen.  See generally 38 C.F.R. §§ 4.56, 4.73.  The Joint 
Motion concludes that the Veteran should be provided with a 
new VA medical examination in order to adequately determine 
the nature, severity and complete manifestations of his 
service-connected residuals of shell fragment wounds of the 
right forearm, involving Muscle Group VII, and service-
connected residuals of shell fragment wounds of the abdomen, 
involving Muscle Group XIX.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern).  

Accordingly, the Board finds that the Veteran should be 
afforded a new VA examination in order to determine the 
nature and etiology of the Veteran's service-connected 
residuals of shell fragment wounds of the right forearm, 
involving Muscle Group VII, and service-connected residuals 
of shell fragment wounds of the abdomen, involving Muscle 
Group XIX, in order to meet the terms of the Joint Motion as 
granted by the Court's Order.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) (noting that a medical opinion must 
describe the disability in sufficient detail so the Board can 
make a fully informed evaluation of the disability).  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, an additional VA opinion would be useful 
in evaluating the appeal.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).   

Additionally, a review of the claims file does not indicate 
the Veteran has received adequate VCAA notice with regard to 
his claims of entitlement to an increased disability rating 
for service-connected residuals of shell fragment wounds of 
the right forearm, involving Muscle Group VII, and service-
connected residuals of shell fragment wounds of the abdomen, 
involving Muscle Group XIX.  The Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).   Although the Veteran was provided VCAA 
notice letters in June 2002 and March 2004, these letters 
were insufficient.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the Court 
found that proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In addition, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Additionally, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that VCAA 
notice should specifically: (1) inform the claimant that to 
substantiate such a claim he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) provide general notice of the criteria 
necessary for entitlement to a higher disability rating under 
the applicable Diagnostic Code; (3) inform the claimant that 
disability ratings will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) provide examples of the types of 
medical and lay evidence relevant to establishing entitlement 
to increased compensation. 

In particular, the Board points out that the Veteran did not 
receive VCAA notice which provided to the Veteran an 
explanation of the evidence and information necessary to 
substantiate claims of entitlement to increased disability 
ratings consistent with Vazquez-Flores or Dingess/Hartman.  
Such defects are presumed to be prejudicial.  In this regard, 
the Board points out that the aforementioned Joint Motion, as 
granted by the Court's order, directs the Board to comply 
with all applicable provisions of the VCAA.  In view of the 
foregoing, the Board finds that the claims must be remanded 
for compliance with the VCAA and recent case law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is 
necessary to substantiate his claims of 
entitlement to increased disability 
ratings for service-connected residuals 
of shell fragment wounds of the right 
forearm, involving Muscle Group VII, and 
service-connected residuals of shell 
fragment wounds of the abdomen, involving 
Muscle Group XIX; (b) inform him of the 
information and evidence that VA will 
seek to provide; and (c) inform him of 
the information and evidence he is 
expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
See, too, Huston v. Principi, 
17 Vet. App. 195 (2003).  

The VCAA notice should specifically: (1) 
inform the claimant that to substantiate 
such a claim he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
provide general notice of the criteria 
necessary for entitlement to a higher 
disability rating under the applicable 
Diagnostic Code; (3) inform the claimant 
that disability ratings will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (4) provide examples of the types of 
medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.

* The letter should also advise the 
Veteran that a disability rating and/or 
effective date will be assigned in the 
event of award of any benefit sought.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected residuals of shell 
fragment wound of the right forearm, 
involving Muscle Group VII, and his 
service-connected residuals of shell 
fragment wound of the abdomen, involving 
Muscle Group XIX.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  

The examiner must identify the specific 
Muscle Groups affected, and discuss the 
presence of metallic fragments in the 
forearm and/or abdomen.  The examiner 
also should comment on the Veteran's 
current level of social and occupational 
impairment and functioning due to his 
residuals of shell fragment wound of the 
right forearm, involving Muscle Group 
VII, and residuals of shell fragment 
wound of the abdomen, involving Muscle 
Group XIX.

The examiner should review the results of 
any testing prior to completion of the 
report and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

Any indications that the Veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination, should be directly 
addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.  

3.  Thereafter, readjudicate the issues 
of entitlement to an increased disability 
rating for residuals of a shell fragment 
wound to the right (major) forearm, 
involving Muscle Group VII, and 
entitlement to a compensable evaluation 
for residuals of a shell fragment wound 
to the abdomen, involving Muscle Group 
XIX, on appeal.  If the benefits sought 
are not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the Veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




